360 F.2d 33
Richard M. GLASSNER and Sylvia B. Glassner, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15441.
United States Court of Appeals Third Circuit.
Argued February 3, 1966.
Decided March 28, 1966.

Richard M. Glassner, Newark, N. J., for petitioners.
Robert H. Solomon, Tax Div., Dept. of Justice, Washington, D. C. (John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before STALEY, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.


1
The Tax Court sustained deficiencies in the petitioners' income taxes for the years 1958, 1959 and 1960. It held that payments made by the husband taxpayer for premiums on life insurance policies which he obtained to secure his debts were not deductible because he was a beneficiary of the policies. Internal Revenue Code of 1954, § 264(a) (1).1


2
It would serve no useful purpose to review the factual details of the argument here presented and the unfortunate position in which the husband taxpayer found himself.


3
On a careful consideration of the arguments made and of the briefs and record, it is clear that the decision of the Tax Court was correct.


4
The decision of the Tax Court therefore will be affirmed.



Notes:


1
 "No deduction shall be allowed for —
(1) Premiums paid on any life insurance policy covering the life of any officer or employee, or of any person financially interested in any trade or business carried on by the taxpayer, when the taxpayer is directly or indirectly a beneficiary under such policy."